Title: From James Madison to Albert Gallatin, 15 April 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, April 15th. 1808.

I have the honor to request you to be pleased to issue your warrant on the appropriations for Barbary Intercourse for one thousand Dollars, in favor of James Davidson Esqr. the holder of the enclosed Bill of Exchange for that amount, drawn upon me on the 18th. January last by John Gavino, Consul of the United States at Gibraltar, who is to be charged with the same and held accountable.  I am &c.

James Madison.

